MODIFY and AFFIRM; November 8, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01345-CR

                            TIMOTHY ALEXANDER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                  Opinion by Justice O’Neill

       A jury convicted Timothy Alexander of possession of marijuana in an amount of five

pounds or less but more than four ounces and assessed punishment at three years’ imprisonment

and a $1,500 fine. On appeal, appellant’s attorney filed a brief in which she concludes the appeal

is wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.
       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response and motions, and the record, we agree the appeal is frivolous and

without merit. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining

appellate court’s duty in Anders cases). We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the trial court’s judgment incorrectly recites the

pleas to and findings on two enhancement paragraphs as “N/A.” The record shows that during

the punishment phase, appellant pleaded true to two enhancement paragraphs, and the jury found

the two enhancement paragraphs to be true. We modify the judgment to show appellant pleaded

true to two enhancement paragraphs and the jury found the enhancement paragraphs true. See

TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry

v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

121345F.U05




                                              -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                      JUDGMENT


TIMOTHY ALEXANDER, Appellant                       Appeal from the 195th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01345-CR        V.                       F11-34377-N).
                                                   Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans
                                                   participating.



        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:
        The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”
        The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”
        The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
‘True.”
        The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”
        As modified, we AFFIRM the trial court’s judgment.



       Judgment entered November 8, 2013.



                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE
                                             -3-